10
11
12
13
14
15
16
17

18

19_

20
21
22
23
24
25
26
27

28

Case Z:lB-r:r-O'OOBQ~.JLR Document 28-1 Fi!ed 05/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNI'I`E]) STATES OF AMERICA, )
)
) NO. CR18-039.]LR
Plaintiff, ) '
V. ) ORDER on MOTION for PERMISSION
) 'I`O TRAVEL INTERNATIONALLY
)
ADEYEMI ADEBIY[, )
)
)
Defendant. )
)

 

 

_TH[S MATTER having come before the Court upon the defendant’$ Motion for Pel‘mission to
Travel lnternationally, and the Court having considered all the files and records herein,

lT IS HEREBY ORDERED that the Motion for Permission to Travel biternationally, is

(;_§L¢A AF\` fall

ah .
DoNEthiS G, dayof mag ,2019.

(\MM

U.S.T)istriot Judge

ORDER - 1

ROBERT W. GOLDSMITH
Attorney at law
705 Second Ave.

Seattle, WA 98104

(206) 623"1592

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2118-cr-00039~.]LR Document 28,~1 Fi|ecl 05/01/19 Page 2 of 2

Presented by':

S/ R. Goldsrnith
Robert Goldsmith
Attorney for Defendant
WSBA # 12265
BobgoldsrnithSZ@hotmai}.com

GRDER - 2

ROBER'I‘ `W . GOLDSMI'I'H
Attorney at law
705 Second Ave.

Seattle, WA 98104

(206) 623-1592

 

 

